DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	 	1) Cancel claim 14.
Reason(s) for Allowance
The amendments to the claims from 09/13/2021 in combination with the previous presented limitations and the Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) Claim 1, particularly wherein the control unit is formed such that the capacitive actuating element protruding from the control surface to the outside is to be contacted on two actuating surfaces at the same time, in order to activate an associated function, and wherein the two actuating surfaces are provided on the capacitive actuating element protruding to the outside, in the manner claimed. 	2)  Claim 15, particularly wherein the control unit includes at least one actuating area which is provided on a capacitive actuating element protruding from the control surface to the outside, wherein the at least one actuating area is provided on a side face of the actuating element, wherein the side face is substantially vertical to the control surface, and wherein the actuating element is configured to detect whether the side face is touched with one or two fingers at the same time, so that the function “close window” only is executed when two fingers contact the actuating element at the same time, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684